POULIOT, J.
The motion before the Court is for a new trial after a jury verdict for the plaintiffs for the sum of $75.00.
The controversy is over the payment of rent for a store in property of the plaintiffs located in Woonsocket and claimed to be occupied by the defendants.
The evidence presented a square conflict in the testimony for the jury to determine.
The preponderance of the evidence with reference to occupancy was in favor of the plaintiffs in so far as the month of February, 1932, is concerned.
The evidence as to the balance of the period, as claimed by the plaintiffs, is debatable. Evidently, the jury understood the Court’s instruction on the burden of proof, as its verdict was for $75, the rent for the month of February, and disregarded the plaintiffs’ claim for an additional $18.75.
The verdict does substantial justice between the parties and has the Court’s approval.
Defendants’ motion for new trial denied.